NONE OF THE SECURITIES TO WHICH THIS PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT
(THE "SUBSCRIPTION AGREEMENT") RELATES HAVE BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT"), OR ANY U.S. STATE
SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAY BE OFFERED OR SOLD IN THE
UNITED STATES OR TO U.S. PERSONS (AS DEFINED HEREIN) EXCEPT PURSUANT TO AN
EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE
STATE SECURITIES LAWS.
 
STOCK PURCHASE AGREEMENT
 
This COMMON STOCK PURCHASE AGREEMENT (this “Agreement”), dated as of [-----] of
August, 2008, is entered into by and between Royaltech, Inc., a Delaware
corporation (“Royaltech”), and FirsTrust Group Inc., with an address at 1200
Abernathy Rd, Suite 1700, Building 600 Northpark, Atlanta, GA 30328 (the
“Purchaser”).
 
RECITALS
 
WHEREAS, the Purchaser desires to purchase and acquire, and Royaltech desires to
issue and sell to the Purchaser, 400,000 shares of common stock, par value
$0.0001 of Royaltech for a consideration of $150,000; and
 
WHEREAS, the parties hereto desire to enter into this Agreement.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the mutual promises and covenants contained
in this Agreement and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:
 
1. Sale of Common Stock.
 
A. Sale and Issuance of Common Stock. Subject to the terms and conditions of
this Agreement, at the Closing, Royaltech will sell and issue to the Purchaser,
and the Purchaser will purchase from Royaltech, 400,000 shares of Common Stock
(the “Shares”) at the purchase price of $0.375 per share for an aggregate
purchase price of $150,000.
 
II. Closing.
 
A. Closing Date. The purchase and sale of the Shares hereunder shall take place
at a closing (the “Closing”), which shall be held simultaneously with the
execution of the Share Exchange Agreement by and among Royaltech, Densen
Equipment Ltd. (“Densen”) and shareholders of Densen dated as of [-----] of
August, 2008 (the “Share Exchange Agreement”).
 
 
 

--------------------------------------------------------------------------------

 
 
B. Actions by Royaltech at the Closing. Upon receipt of the Subscription Amount,
Royaltech shall issue the Shares to the Purchaser or its designees in the
amounts as Purchaser shall designate.
 
C. Actions by the Purchaser at the Closing. The Purchaser shall deliver the
$150,000 purchase price for the Shares (the “Subscription Amount”) to the
designated escrow agent under the Escrow Agreement by and among Purchaser,
Royaltech, Densen, and Clark Wilson LLP dated as of [-----] of August, 2008 (the
“Escrow Agreement”) to be held by the escrow agent in escrow and disbursed
pursuant to the Escrow Agreement.
 
III. Representations and Warranties of Royaltech. Royaltech hereby represents
and warrants to the Purchaser that:
 
A. Organization; Good Standing; Qualification and Corporate Power.
 
(a)  Royaltech is a corporation duly organized, validly existing and in good
standing under the laws of Delaware and has all requisite corporate power and
authority to carry on its business as now conducted and as proposed to be
conducted. Royaltech is duly qualified to transact business and is in good
standing in each jurisdiction(s) in which the failure so to qualify would have a
material adverse effect on its business or properties. True and correct copies
of Royaltech Certificate of Incorporation, as amended (the "Certificate of
Incorporation") and Bylaws have been provided to the Purchaser.


(b)  Royaltech has all requisite legal and corporate power and authority to
execute and deliver this Agreement, to issue the Shares and to carry out and
perform its obligations under the terms of this Agreement and to consummate the
transactions contemplated hereby and thereby. All necessary corporate action has
been taken by Royaltech with respect to the execution, delivery and performance
by Royaltech of this Agreement and the consummation of the transactions
contemplated hereby and thereby. The Shares, when issued in accordance pursuant
to the terms of the Agreement, will be legally issued, fully paid and non
assessable and free of pre-emptive rights and each Purchaser will own the Shares
purchased by such Purchaser, free and clear of all liens and encumbrances.


B. Capitalization and Voting Rights. The entire authorized capital stock and
other equity securities of Royaltech consist of 50,000,000 authorized shares of
common stock with a par value of $0.0001 (the “Royaltech Common Stock”). As of
the date of this Agreement, there are 1,190,185 shares of Royaltech Common Stock
issued and outstanding. Royaltech will have issued and outstanding no more than
18,310,538 shares of Royaltech Common Stock immediately after the issuance of
the Shares as contemplated by this Agreement and the Royaltech Common Stock to
be issued pursuant to the Share Exchange Agreement.
 
C. Subsidiaries; Interests of Royaltech. Royaltech does not currently own or
control, directly or indirectly, any interest in any other partnership, limited
liability company, corporation, joint stock company, trust, estate, joint
venture, association or unincorporated organization, or any other form of
business or professional entity.
 
 
 

--------------------------------------------------------------------------------

 
 
D. Authorization. This Agreement and all other agreements executed and delivered
by Royaltech in connection therewith, have been duly authorized, executed and
delivered by Royaltech and constitute the legal, valid and binding obligations
of Royaltech, enforceable in accordance with their respective terms, subject to
(i) applicable bankruptcy, insolvency, reorganization and moratorium laws, (ii)
other laws of general application affecting the enforcement of creditors' rights
generally and general principles of equity, (iii) the discretion of the court
before which any proceeding therefor may be brought, and (iv) as rights to
indemnity may be limited by federal or state securities laws or by public
policy.
 
E. SEC Documents. Royaltech has filed all reports, schedules, forms, statements
and other documents required to be filed by it with the Securities and Exchange
Commission (the “Commission”) pursuant to the Securities Act of 1933 (the
“Securities Act”) and the Securities Exchange Act of 1934 (the “Exchange Act”)
(the “SEC Documents”), and during the 12 calendar months prior to the date
hereof all such SEC Documents have been filed in a timely manner. The SEC
Documents have complied in all material respects with the requirements of the
Securities Act or the Exchange Act, as the case may be, and the rules and
regulations of the Commission promulgated thereunder applicable to the SEC
Documents, and none of the SEC Documents, at the time they were filed with the
Commission, contained any untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading. As of their respective dates, to the best of Royaltech’s
knowledge during those respective dates, the financial statements of Royaltech
included in the SEC Documents complied as to form in all material respects with
applicable accounting requirements and the published rules and regulations of
the Commission with respect thereto. Such financial statements have been
prepared in accordance with accounting principles generally accepted in the
United States as in effect from time to time (“GAAP”), consistently applied,
during the periods involved (except (a) as may be otherwise indicated in such
financial statements or the notes thereto, or (b) in the case of unaudited
interim statements, to the extent they may exclude footnotes or may be condensed
or summary statements) and fairly present in all material respects the financial
condition of Royaltech as of the respective dates thereof and the results of its
operations and cash flows for the respective periods then ended (subject, in the
case of unaudited statements, to normal year-end audit adjustments).
 
F. Governmental Consents. No consent, approval, order, or authorization of, or
registration, qualification, designation, declaration or filing with, any
federal, state, local or provincial governmental authority on the part of
Royaltech is required in connection with the consummation of the transactions
contemplated by this Agreement. Royaltech and each of its subsidiaries has
obtained all federal, state, local and foreign governmental licenses and permits
material to and necessary in the conduct of its business, such licenses and
permits are in full force and effect, no material violations are or have been
recorded in respect of any such licenses or permits, and no proceeding is
pending or threatened to revoke or limit any thereof. There are no consents or
waivers necessary for the consummation of the transactions contemplated by this
Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
G. Litigation. Except as set forth in the SEC Documents, (i) there is no action,
suit, proceeding, or investigation pending or currently threatened against
Royaltech, and (ii) in Royaltech’s reasonable judgment, none of such disclosures
are likely to question the validity of this Agreement, or the right of Royaltech
to enter into such agreements, or to consummate the transactions contemplated
hereby or thereby, or which might result, either individually or in the
aggregate, in any material adverse change in the assets, condition, affairs, or
property of Royaltech, financially or otherwise, or any change in the current
equity ownership of Royaltech, including, without limitation, actions pending or
to Royaltech’s knowledge threatened involving the prior employment of any of
Royaltech’s employees, their use in connection with Royaltech’s business of any
information or techniques allegedly proprietary to any of their former
employers, or their obligations under any agreements with prior employers.
 
H. Compliance with Other Instruments. Royaltech is not in violation or default
of any provisions of its Certificate of Incorporation or Bylaws or of any
instrument, judgment, order, writ, decree, or contract to which it is a party or
by which it is bound or, to its knowledge, of any provision of federal or state
statute, rule or regulation, license, or permit applicable to Royaltech, the
violation or default of which would have a material adverse effect on Royaltech.
The execution, delivery, and performance of this Agreement and the consummation
of the transactions contemplated hereby and thereby will not result in any such
violation or be in conflict with or constitute, with or without the passage of
time and giving of notice, either a default under any such provision,
instrument, judgment, order, writ, decree, or material contract or an event
which results in the creation of any lien, charge, or encumbrance upon any
assets of Royaltech.
 
IV. Representations and Warranties of the Purchaser. The Purchaser represents
and warrants to Royaltech as follows:
 
A. Purchasing for Own Account. The Purchaser is purchasing the Shares for its
own account for investment purposes only and not for the account of any other
person and not for distribution, assignment or resale to others, and other than
affiliates of FirsTrust, no other person has a direct or indirect beneficial
interest is such Shares, and the Purchaser has not subdivided its interest in
the Shares with any other person.
 
B. Not an Underwriter. The Purchaser is not an underwriter of, or dealer in,
Royaltech Common Stock, nor is the Purchaser participating, pursuant to a
contractual agreement or otherwise, in the distribution of the Share.
 
C. Review and Inspection. The Purchaser is relying on his own analysis regarding
Royaltech’s operations, financial condition, assets, liabilities and other
relevant matters as the Purchaser deemed necessary or desirable in order to
evaluate the merits and risks of the prospective investment contemplated herein.
The Purchaser acknowledges that he has not relied upon any information given to
the Purchaser, or any statements made, by Royaltech or any officers or directors
of Royaltech, except for the representations and warranties of Royaltech
expressly made herein.
 
 
 

--------------------------------------------------------------------------------

 
 
D. Purchaser Due Diligence. The Purchaser and his representatives are solely
responsible for the Purchaser’s own “due diligence” investigation of Royaltech
and its management and business and for the Purchaser’s analysis of the
financial future and viability of Royaltech and desirability of the terms of
this investment. The Purchaser acknowledges that neither Royaltech nor any
officer or director of Royaltech is making any representation or warranty
regarding any financial projections previously given to the Purchaser or the
assumptions underlying such financial projections, as such financial projections
are subject to significant business, economic and other uncertainties and
contingencies. The Purchaser acknowledges that if Royaltech is not able to
operate profitably or generate positive cash flows, Royaltech may have
difficulty meeting its obligations and may not be able to continue to operate
its business, and the Purchaser could lose all of his investment. The Purchaser
has such knowledge and experience in financial and business matters that he is
capable of evaluating the merits and risks of the purchase of the Shares
pursuant to the terms of this Agreement and of protecting his interest in
connection therewith.
 
E. Accredited Investor Status. The Purchaser is an “Accredited Investor” as that
term is defined in Rule 501 of Regulation D promulgated under the Securities Act
and the Purchaser is able to bear the economic risk of the purchase of the
Shares pursuant to the terms of this Agreement, including a complete loss of his
investment in the Shares.
 
F. Authority for Agreement. The Purchaser has the full right, power and
authority to enter into and perform his obligations under the Agreement, and the
Agreement constitutes the valid and binding obligations of the Purchaser
enforceable in accordance with its terms, subject to (i) applicable bankruptcy,
insolvency, reorganization and moratorium laws, (ii) other laws of general
application affecting the enforcement of creditors' rights generally and general
principles of equity, (iii) the discretion of the court before which any
proceeding therefor may be brought, and (iv) as rights to indemnity may be
limited by federal or state securities laws or by public policy.
 
G. Governmental Consents. To the Purchaser’s knowledge, no consent, approval or
authorization of or designation, declaration or filing with any governmental
authority on the part of the Purchaser is required in connection with the valid
execution, delivery and performance of the Agreement.
 
H. Taxes. The Purchaser has not relied on any statements or representations of
Royaltech or any of its agents (other than the representations and warranties
set forth herein) with respect to the federal, state, local and foreign tax
consequences of this investment and the federal, state, local and foreign tax
consequences of transactions contemplated by this Agreement. With respect to
such matters, the Purchaser understands that he (and not Royaltech) shall be
responsible for his own tax liability that may arise as a result of this
investment or the transactions contemplated by this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
I. Restricted Securities. The Purchaser understands that the Shares have not
been registered under the Securities Act or the laws of any state and may not be
sold or transferred, or otherwise disposed of, without registration under the
Securities Act and applicable state securities laws, or pursuant to an exemption
therefrom. In the absence of an effective registration statement or an exemption
therefrom covering the Shares, the Purchaser will sell or transfer, or otherwise
dispose of, the Shares to be acquired by him only in a manner consistent with
his representations and agreements set forth herein and any applicable federal
and state securities laws.
 
J. Legends. It is understood that the certificates evidencing the Shares may
bear the following legend:
 


(a) THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933 OR APPLICABLE STATE SECURITIES LAWS AND MAY NOT
BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT WITH RESPECT TO THE SECURITIES EVIDENCED BY THIS
CERTIFICATE, FILED AND MADE EFFECTIVE UNDER THE SECURITIES ACT OF 1933 AND SUCH
APPLICABLE STATE SECURITIES LAWS OR, UNLESS REASONABLY REQUESTED BY THE COMPANY,
THE COMPANY RECEIVES AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE
COMPANY TO THE EFFECT THAT REGISTRATION UNDER SUCH ACT AND SUCH APPLICABLE STATE
SECURITIES LAWS IS NOT REQUIRED.


(b)  Any legend required by the securities (“Blue Sky”) laws of any state.


The legend referred to in clause (a) above shall be removed by Royaltech from
any certificate at such time as the holder of the securities represented by the
certificate delivers an opinion of counsel reasonably satisfactory to Royaltech
to the effect that such legend is not required in order to establish compliance
with any provisions of the Securities Act, or at such time as the holder of such
shares satisfies the requirements of Rule 144 or such other substantially
similar rule promulgated under the Securities Act then in effect under the
Securities Act; provided, that Royaltech has received from the holder a written
representation that (i) such holder is not an affiliate of Royaltech and has not
been an affiliate during the preceding three months, (ii) such holder has
beneficially owned the shares represented by the certificate for a period of at
least six months (or the period of time then required by Rule 144(d)(i) or such
other substantially similar rule promulgated under the Securities Act then in
effect), and (iii) such holder otherwise satisfies the requirements of Rule 144
as then in effect with respect to such shares.


K. Truthfulness of Representations. The Purchaser understands and agrees that
Royaltech will rely upon the truth and accuracy of the acknowledgements,
representations and agreements contained in this Agreement and the Questionnaire
attached hereto as Schedule “A”, and agrees that if prior to the delivery of the
Shares any of such acknowledgements, representations and agreements are no
longer accurate or have been breached, the Purchaser shall promptly notify
Royaltech.
 
 
 

--------------------------------------------------------------------------------

 


V. Conditions to the Obligations of the Purchaser. The obligation of the
Purchaser to purchase the Shares at the Closing is subject to the fulfillment,
or the written waiver, of each of the following conditions on or before the
Closing:
 
A. Accuracy of Representations and Warranties. Each representation and warranty
of Royaltech contained in Section 3 hereof shall be true on and as of the
Closing Date with the same effect as though such representation and warranty had
been made on and as of that date.
 
B. Performance. Royaltech shall have performed and complied with all covenants,
agreements and conditions contained in this Agreement and required to be
performed or complied with by Royaltech prior to or at the Closing.
 
C. Proceedings and Documents. All documents and instruments incident to the
transactions contemplated at the Closing shall be reasonably satisfactory in
substance and form to the Purchaser. 
 
D. Transmittal Letter. Royaltech shall deliver an irrevocable letter of
transmittal to its transfer agent authorizing and instructing the transfer agent
to issue the Shares to the Purchaser or its designees in the amounts as
Purchaser shall designate.
 
VI. Condition to the Obligations of Royaltech. The obligation of Royaltech to
sell the Shares at the Closing is subject to fulfillment, or the written waiver,
of each of the following conditions on or before the Closing:
 
A. Accuracy of Representations and Warranties. Each representation and warranty
of the Purchaser contained in Section 4 hereof shall be true on and as of the
Closing Date with the same effect as though such representation and warranty had
been made on and as of that date.
 
B. Performance. All covenants, agreements and conditions contained in this
Agreement and required to be performed by the Purchaser on or prior to the
Closing Date shall have been performed or complied within all material respects.
 
C. Accredited Investor Questionnaire. The Purchase has delivered to Royaltech a
fully completed and executed copy of the Accredited Investor Questionnaire
attached hereto as Schedule “A”.
 
VII.  Indemnity.
 
A. Royaltech Indemnification. Royaltech shall, with respect to the
representations, warranties, covenants and agreements made by it herein
indemnify, defend and hold the Purchaser and its employees, partners, agents,
counsel and affiliates (each, an “Purchaser Indemnified Party”) harmless from
and against all liability, loss or damage, together with all reasonable costs
and expenses related thereto (including legal and accounting fees and expenses),
arising from the untruth, inaccuracy or breach of any such representations,
warranties, covenants or agreements of Royaltech contained in this Agreement or
the assertion of any claims relating to the foregoing. Without limiting the
generality of the foregoing, each Purchaser Indemnified Party shall be deemed to
have suffered liability, loss or damage as a result of the untruth, inaccuracy
or breach of any such representations, warranties, covenants or agreements if
such liability, loss or damage shall be suffered by the Purchaser Indemnified
Party as a result of, or in connection with, such untruth, inaccuracy or breach
or any facts or circumstances constituting such untruth, inaccuracy or breach.
Royaltech shall indemnify and hold harmless each Purchaser Indemnified Party
against any losses, claims, damages or liabilities, joint or several, to which
any of the foregoing persons may become subject, insofar as such losses, claims,
damages or liabilities (or actions in respect thereof) arise out of or are based
upon any violations by Royaltech of the Securities Act or state Blue Sky laws
applicable to Royaltech relating to action or inaction required of Royaltech in
connection with the Securities Act or registration or qualification under such
state Blue Sky laws; and shall reimburse each such Purchaser Indemnified Party
for any legal or any other expenses reasonably incurred by any of them in
connection with investigating or defending any such loss, claim, damage,
liability or action; provided, however, that no indemnification shall be
required hereunder for the gross negligence or willful misconduct of any
Purchaser Indemnified Party or material breach by Purchaser of any of the
representations and warranties set forth in Section 4 hereof. In case any such
action is brought against an Purchaser Indemnified Party, Royaltech will be
entitled to participate in and assume the defense thereof with counsel
reasonably satisfactory to such Purchaser Indemnified Party, and after notice
from Royaltech to such Purchaser Indemnified Party of its election to assume the
defense thereof, Royaltech shall be responsible for any legal or other expenses
subsequently incurred by the latter in connection with the defense thereof.
Royaltech shall not make any settlement of any claims indemnified against
hereunder without the written consent of the Purchaser Indemnified Party or
Parties, which consent shall not be unreasonably withheld. Any claim for
indemnification under this Section 7.1 with respect to representations and
warranties must be made not later than the end of the 12-month survival period
set forth in Section 8.2.
 
 
 

--------------------------------------------------------------------------------

 
 
B. Purchaser Indemnification. The Purchaser shall, with respect to the
representations, warranties, covenants and agreements made by it herein
indemnify, defend and hold Royaltech and its employees, partners, agents,
counsel and affiliates harmless from and against all liability, loss or damage,
together with all reasonable costs and expenses related thereto (including legal
and accounting fees and expenses), arising from the untruth, inaccuracy or
breach of any such representations, warranties, covenants or agreements of the
Purchaser contained in this Agreement or the assertion of any claims relating to
the foregoing. Without limiting the generality of the foregoing, Royaltech shall
be deemed to have suffered liability, loss or damage as a result of the untruth,
inaccuracy or breach of any such representations, warranties, covenants or
agreements if such liability, loss or damage shall be suffered by Royaltech as a
result of, or in connection with, such untruth, inaccuracy or breach or any
facts or circumstances constituting such untruth, inaccuracy or breach. The
Purchaser shall indemnify and hold harmless Royaltech against any losses,
claims, damages or liabilities, joint or several, to which any of the foregoing
persons may become subject, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon any
violations by Royaltech of the Securities Act or state Blue Sky laws applicable
to Royaltech relating to action or inaction required of the Purchaser in
connection with the Securities Act or registration or qualification under such
state Blue Sky laws; and shall reimburse Royaltech for any legal or any other
expenses reasonably incurred by any of them in connection with investigating or
defending any such loss, claim, damage, liability or action; provided, however,
that no indemnification shall be required hereunder for the gross negligence or
willful misconduct of Royaltech or material breach by Royaltech of any of the
representations and warrants set forth in Section 5 hereof. . In case any such
action is brought against an Purchaser Indemnified Party, Royaltech will be
entitled to participate in and assume the defense thereof with counsel
reasonably satisfactory to such Purchaser Indemnified Party, and after notice
from Royaltech to such Purchaser Indemnified Party of its election to assume the
defense thereof. Any claim for indemnification under this Section 7.2 with
respect to representations and warranties must be made not later than the end of
the 12-month survival period set forth in Section 8.2.
 
VIII. Miscellaneous.
 
A. Assignment. This Agreement and all of the provisions hereof will be binding
upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns. Except as provided in Section 8, neither this
Agreement nor any of the rights, interests or obligations hereunder may be
assigned by any party without prior written consent of the other party.
 
B. Survival of Representations and Warranties. The warranties, representations
and covenants of Royaltech and the Purchaser contained in or made pursuant to
this Agreement shall survive the execution and delivery of this Agreement and
the Closing for a period of 12 months and shall in no way be affected by any
investigation of the subject matter thereof made by or on behalf of the
Purchaser or Royaltech.
 
C. Notices. Unless otherwise provided, any notice required or permitted under
this Agreement shall be given in writing and shall be deemed effectively given
(i) upon personal delivery to the party to be notified, (ii) four days after
deposit with the United States Post Office, by registered or certified mail,
postage prepaid, or (iii) one day after deposit with a reputable overnight
courier service and addressed to the party to be notified:
 
If to Royaltech:


1855 Talleyrand, Suite 203A,
Brorossard, QC, J4W 2Y9
Canada
 
 
 

--------------------------------------------------------------------------------

 


with a copy to:


Clark Wilson LLP
800 - 885 West Georgia Street
Vancouver, BC, V6C 3H1
Canada
Attention: Larry Yen


If to the Purchaser:


FirsTrust Group, Inc.
1200 Abernathy Road, Suite 1700,
Building 600 Northpark
Atlanta, GA 30328


with a copy to:


Ellenoff Grossman & Schole LLP
150 East 42nd Street
New York, NY 10017
Attention: Barry I. Grossman


D. Expenses. Royaltech and the Purchaser shall bear their own expenses incurred
with respect to this Agreement and the transactions contemplated hereby except
that Royaltech shall pay the reasonable fees and expenses incurred by the
Purchaser for the legal services rendered to him with respect to this Agreement
and the transactions contemplated hereby. 
 
E. Entire Agreement. This Agreement and the other documents delivered pursuant
to the Agreement at the Closing embody the entire agreement and understanding
between the parties hereto with respect to the subject matter hereof and
supersede all prior agreements and understandings relating to such subject
matter.
 
F. Amendments and Waivers. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively) only with the
written consent of Royaltech and the Purchaser. No waivers of or exceptions to
any term, condition or provision of this Agreement, in any one or more
instances, shall be deemed to be, or construed as, a further or continuing
waiver of any such term, condition or provision.
 
G. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which shall be one
and the same document.
 
H. Section Headings. The Section headings are for the convenience of the parties
and in no way alter, modify, amend, limit, or restrict the contractual
obligations of the parties.
 
 
 

--------------------------------------------------------------------------------

 
 
I. Severability. Any part, provision, representation or warranty of this
Agreement that is prohibited or that is held to be void or unenforceable shall
be ineffective solely to the extent of such prohibition or unenforceability
without invalidating the remaining provisions hereof.
 
J. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York (without regard to its
conflict of laws principles). The parties hereto irrevocably consent to the
exclusive personal jurisdiction of the federal and state courts located in the
New York County, New York, as applicable, for any matter arising out of or
relating to this Agreement. 
 
[Signatures on the following page]
 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.



 
ROYALTECH, CORP.




Per: /s/ Chenxi Shi
Name: Chenxi Shi
Title: President and Chief Executive Officer




FIRSTRUST GROUP INC.




Per: /s/ Patrick Ko
Name: Patrick Ko
Title: Chairman & CEO

 
 
 

--------------------------------------------------------------------------------

 

SCHEDULE “A”
 
UNITED STATES
 
ACCREDITED INVESTOR QUESTIONNAIRE
 
All capitalized terms herein, unless otherwise defined, have the meanings
ascribed thereto in the Stock Purchase Agreement.
 
This Questionnaire is for use by each Purchaser who is a US person (as that term
is defined Regulation S of the United States Securities Act of 1933 (the “1933
Act”)) and has indicated an interest in purchasing the securities of Royaltech.
The purpose of this Questionnaire is to assure Royaltech that the Purchaser will
meet the standards imposed by the 1933 Act and the appropriate exemptions of
applicable state securities laws. Royaltech will rely on the information
contained in this Questionnaire for the purposes of such determination. The
securities will not be registered under the 1933 Act in reliance upon the
exemption from registration afforded by Section 3(b) and/or section 4(2) and
Regulation D of the 1933 Act. This Questionnaire is not an offer of the
Securities or any other securities of the Issuer in any state other than those
specifically authorized by Royaltech.
 
All information contained in this Questionnaire will be treated as confidential.
However, by signing and returning this Questionnaire, the Purchaser agrees that,
if necessary, this Questionnaire may be presented to such parties as Royaltech
deems appropriate to establish the availability, under the 1933 Act or
applicable state securities law, of exemption from registration in connection
with the sale of the Securities hereunder.
 
The Purchaser covenants, represents and warrants to Royaltech that it satisfies
one or more of the categories of “Accredited Investors”, as defined by
Regulation D promulgated under the 1933 Act, as indicated below: (Please initial
in the space provide those categories, if any, of an “Accredited Investor” which
the Purchaser satisfies.)
 

 
  Category 1
An organization described in Section 501(c)(3) of the United States Internal
Revenue Code, a corporation, a Massachusetts or similar business trust or
partnership, not formed for the specific purpose of acquiring the Securities,
with total assets in excess of US $5,000,000.

 

 
  Category 2
A natural person whose individual net worth, or joint net worth with that
person’s spouse, on the date of purchase exceeds US $1,000,000.

 

 
  Category 3
A natural person who had an individual income in excess of US $200,000 in each
of the two most recent years or joint income with that person’s spouse in excess
of US $300,000 in each of those years and has a reasonable expectation of
reaching the same income level in the current year.

 
 
 

--------------------------------------------------------------------------------

 
 

 
  Category 4
A “bank” as defined under Section (3)(a)(2) of the 1933 Act or savings and loan
association or other institution as defined in Section 3(a)(5)(A) of the 1933
Act acting in its individual or fiduciary capacity; a broker dealer registered
pursuant to Section 15 of the Securities Exchange Act of 1934 (United States);
an insurance company as defined in Section 2(13) of the 1933 Act; an investment
company registered under the Investment Company Act of 1940 (United States) or a
business development company as defined in Section 2(a)(48) of such Act; a Small
Business Investment Company licensed by the U.S. Small Business Administration
under Section 301(c) or (d) of the Small Business Investment Act of 1958 (United
States); a plan with total assets in excess of $5,000,000 established and
maintained by a state, a political subdivision thereof, or an agency or
instrumentality of a state or a political subdivision thereof, for the benefit
of its employees; an employee benefit plan within the meaning of the Employee
Retirement Income Security Act of 1974 (United States) whose investment
decisions are made by a plan fiduciary, as defined in Section 3(21) of such Act,
which is either a bank, savings and loan association, insurance company or
registered investment adviser, or if the employee benefit plan has total assets
in excess of $5,000,000, or, if a self-directed plan, whose investment decisions
are made solely by persons that are accredited investors.

 

 
  Category 5
A private business development company as defined in Section 202(a)(22) of the
Investment Advisers Act of 1940 (United States).

 

 
  Category 6
A director or executive officer of the Royaltech.

 

 
  Category 7
A trust with total assets in excess of $5,000,000, not formed for the specific
purpose of acquiring the securities, whose purchase is directed by a
sophisticated person as described in Rule 506(b)(2)(ii) under the 1933 Act.

 

 
  Category 8
An entity in which all of the equity owners satisfy the requirements of one or
more of the foregoing categories.

 
Note that prospective Purchasers claiming to satisfy one of the above categories
of Accredited Investor may be required to supply Royaltech with a balance sheet,
prior years’ federal income tax returns or other appropriate documentation to
verify and substantiate the Purchaser’s status as an Accredited Investor.
 
If the Purchaser is an entity which initialled Category 8 in reliance upon the
Accredited Investor categories above, state the name, address, total personal
income from all sources for the previous calendar year, and the net worth
(exclusive of home, home furnishings and personal automobiles) for each equity
owner of said entity:
 
 
 

--------------------------------------------------------------------------------

 
 
The Purchaser hereby certifies that the information contained in this
Questionnaire is complete and accurate and the Purchaser will notify Royaltech
promptly of any change in any such information prior to the Closing Date. If
this Questionnaire is being completed on behalf of a corporation, partnership,
trust or estate, the person executing on behalf of the Purchaser represents that
it has the authority to execute and deliver this Questionnaire on behalf of such
entity.
 
IN WITNESS WHEREOF, the undersigned has executed this Questionnaire as of the
___ day of _______________, 2008.
 
If a Corporation, Partnership or Other Entity:
 
If an Individual:
   
X
Print or Type Name of Entity
 
Signature
X
   
Signature of Authorized Signatory
 
Print or Type Name
     
Type of Entity
   

 
 
 

--------------------------------------------------------------------------------

 
 